 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      CUREVO, INC.,
                                                                 NO. C19-0572RSL
 9
                            Plaintiff,

10
                    v.                                           ORDER SEALING DKT. # 14-3

11
      SENYON TEDDY CHOE,

12
                            Defendant.

13
            This matter comes before the Court on the “Stipulated Joint Motion to Amend and
14
     Replace Exhibit C of Defendant’s Declaration in Support of Motion to Dismiss.” Dkt. # 49. The
15

16   motion is GRANTED. The Clerk of Court is directed to seal Dkt. # 14-3. A redacted version of

17   the exhibit is available to the public at Dkt. # 49-1 at 4-23.
18

19
            Dated this 27th day of September, 2019.
20
                                                 A
21                                               Robert S. Lasnik
                                                 United States District Judge
22

23

24

25

26

27

28   ORDER SEALING DKT. # 14-3 - 1
